Case: 21-30323     Document: 00516134954         Page: 1     Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 16, 2021
                                  No. 21-30323                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shawn Gracin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:14-CR-131-8


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Shawn Gracin, federal prisoner # 33741-034, moves for leave to
   proceed in forma pauperis (IFP) in his appeal of the denial of his second
   motion or motion to reconsider the denial of his first motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). Gracin argues that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30323      Document: 00516134954           Page: 2   Date Filed: 12/16/2021




                                     No. 21-30323


   the district court abused its discretion in denying the motion for
   compassionate release. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020).
          By moving in this court to proceed IFP, Gracin challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Gracin’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citation omitted).
          Gracin’s arguments do not support the conclusion that the district
   court abused its discretion by basing its decision on an error of law. He has
   cited no authority in this circuit suggesting that a district court can grant a
   § 3582(c)(1)(A) motion for compassionate release and reduce a prisoner’s
   sentence on the basis of alleged errors in the calculation of the guideline
   range. His arguments are insufficient to show that the district court abused
   its discretion in denying his motion for compassionate release, and he has
   failed to raise a nonfrivolous issue for appeal. See Chambliss, 948 F.3d at 693;
   Howard, 707 F.2d at 220.
          Accordingly, we DISMISS Gracin’s appeal as frivolous and DENY
   the motion to proceed IFP on appeal. See Baugh, 117 F.3d at 202 & n.24; 5th
   Cir. R. 42.2.




                                          2